UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                     :
UNITED STATES OF AMERICA,                                            :
                                                                     :   Case No. 1:03-cr-431
                       Plaintiff,                                    :
                                                                     :
vs.                                                                  :   OPINION & ORDER
                                                                     :   [Resolving Docs. 501]
NORMAN POMALES,                                                      :
                                                                     :
                       Defendant.                                    :
                                                                     :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In February 2004, a federal jury convicted Defendant Norman Pomales of conspiracy

to possess with intent to distribute cocaine and/or cocaine base (“crack cocaine”).1 On the

verdict form, the jury found that Pomales possessed “5 or more kilograms” of cocaine and

“50 or more grams” of crack cocaine.2

           At his sentencing hearing, the Court found that Defendant possessed between two

and four kilograms of crack cocaine and set his offense level at 40.3 The sentencing

guidelines recommended a sentence of 360 months to life.4 Departing downward, the Court

sentenced Pomales to 240 months imprisonment.5

           Defendant now asks the Court to reduce his sentence under the recently enacted

First Step Act of 2018.6 For the following reasons, the Court DENIES Defendant’s motion.



           1
           Doc. 157.
           2
           Id.
         3 See Doc. 453 at 1–2. The Court set a base offense level of 38 and applied a two-level witness intimidation

enhancement.
         4 Doc. 391 at 2.
         5 Doc. 271 at 2. Originally, the Court imposed a higher sentence, but reduced the sentence after United States v.

Booker, 543 U.S. 220 (2005). See United States v. Cornell, 162 F. App’x 404 (6th Cir. 2006).
         6 Doc. 501.
Case No. 1:03-cr-431
Gwin, J.

                                                         Discussion

         The Fair Sentencing Act of 2010 reduced crack cocaine sentences7 and the First Step

Act of 2018 made those reductions retroactive.8 The question here is whether, considering

these changes, the Court should resentence Pomales.

         The Court first considers changes in Pomales’ statutory sentencing limits. The jury

found that Pomales’ possessed at least fifty grams of crack cocaine.9 At the time, this

required the Court to sentence Pomales to between ten years and life imprisonment. Now,

Pomales’ conviction requires a sentence between five and forty years.10

         The Court also considers changes in the sentencing guidelines. The Court found

Pomales possessed between two and four kilograms of crack cocaine, setting Pomales

offense level at 40.11 Under the new guidelines, he would likely have an offense level of

either 36 or 38.12 This would produce either a 210–262 or 262–327-month range.13

         Accordingly, Pomales is eligible for relief. However, resentencing remains within this

Court’s discretion.14 For several reasons, the Court declines to reduce Defendant’s sentence.

         First, Defendant’s twenty-year sentence remains within the statutory limits. Further,

even with the changes, Defendant’s sentence remains either below or within the new

sentencing guideline recommendation. Finally, considering the 18 U.S.C. § 3553(a)



         7  The Fair Sentencing Act of 2010, Pub. L. 111-220, 124 Stat. 2372, 2372, § 2(a)(1), (2) (2010).
         8   The First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5222, § 404(b) (2018).
          9 Doc. 157 at 1.
          10 21 U.S.C. § 841(b)(1)(B)(iii).
          11 U.S. Sentencing Guidelines Manual § 2D.1.1(c)(1) (U.S. Sentencing Comm’n 2005).
          12 See U.S. Sentencing Guidelines Manual § 2D.1.1(c)(3) (U.S. Sentencing Comm’n 2018) (Between 2.8 and 8 kilograms

of crack cocaine yields a base offense level of 34); U.S. Sentencing Guidelines Manual § 2D.1.1(c)(4) (U.S. Sentencing Comm’n
2018) (between 840 grams and 2.8 kilograms of crack cocaine yields a base offense level of 32). The final offense level
included a two-level witness intimidation enhancement.
          13 See U.S. Sentencing Guidelines Manual § 5A (U.S. Sentencing Comm’n 2018).
          14 The First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5222, § 404(c) (2018) (“Nothing in this section shall be

construed to require a court to reduce any sentence.”).
                                                               -2-
Case No. 1:03-cr-431
Gwin, J.

sentencing factors, the Court believes that Pomales’ sentence is correct.15

         Separately, Pomales argues that the Court should not have concluded he possessed

between two and four kilograms of crack cocaine when the jury only found he possessed at

least fifty grams. In support, he cites Alleyne v. United States, where the Supreme Court held

that only a jury can find facts that enhance a defendant’s mandatory minimum sentence.16

However, here, the Court’s findings did not increase Pomales’ mandatory minimum, only his

guidelines’ range, which Alleyne permits.17

         For the foregoing reasons, the Court DENIES Defendant’s motion to reduce his

sentence.

         IT IS SO ORDERED.



Dated: July 30, 2019                                        s/  James S. Gwin
                                                            JAMES S. GWIN
                                                            UNITED STATES DISTRICT JUDGE




          15 Doc. 453 (“In light of the § 3553(a) factors, public safety concerns, and Pomales’s post-sentencing

conduct, the Court finds that a sentence reduction is not appropriate in this case. Pomales’s conduct, including threatening
a government witness, demonstrates the need for the current sentence to protect the public and to reflect the seriousness
of the offense, to promote respect for the law, and to provide just punishment for the offense. Furthermore, Pomales’s
post-sentencing conduct, including multiple disciplinary hearings, one of them occurring in the past year, convinces the Court
that a sentencing reduction is inappropriate.”).
          16 570 U.S. 99, 116 (2013).
          17 United States v. Jackson, 594 F. App’x 297, 300 (6th Cir. 2015).

                                                             -3-
